EXHIBIT 10.3

 

[g145231koi001.jpg]

 

TRANSITION BONUS AGREEMENT

 

This TRANSITION BONUS AGREEMENT, dated as of July 6, 2016 (this “Agreement”),
between MTS Systems Corporation, (the “Employer”), and John Emholz (the
“Employee”) sets forth the terms of a bonus (the “Stay Bonus”) and other
benefits to be paid to the Employee by the Employer subject to the terms and
conditions set forth herein.

 

WHEREAS, the Employer desires to incentivize the Employee to continue employment
with the Employer following the consummation of acquiring PCB Group Inc. (the
“Closing”); and

 

WHEREAS, in consideration of services to be performed by the Employee, the
Employer desires to award the Employee a Stay Bonus pursuant to the terms and
subject to the conditions set forth herein; and

 

WHEREAS, the Employer desires to provide for a transition of his position and
his employment with the Employer following the Closing.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound, agree as follows:

 

1.                                      Termination of Employment.      The
Employer intends to retain the services of the Employee in his current position,
compensation and benefits for a period through the 60th day after the Closing
and at that time (the “Termination Date”), the Employee’s employment with the
Employer will be terminated by the Employer without Cause for purposes of the
MTS Executive Severance Plan (“Severance Plan”), subject to earlier termination
of employment as provided in the Severance Plan. On the Termination Date,
conditioned on compliance with the terms and conditions set forth in the
Severance Plan, the Employee shall be eligible for severance of $320,000
(“Severance”), payable in 25 biweekly installments of $12,307.69 and a final
installment of $12,307.75. All payments are subject to applicable withholding. A
formal Notice of Termination in accordance with the Severance Plan will be
delivered within no more than 30 nor less than 5 days prior to the Termination
Date, along with the form of Release required to be signed as a condition for
payment of the Severance.

 

a.              If the Employee is eligible for Severance, the Employer will
also pay or reimburse for outplacement services for the Employee by a company of
Employee’s choice up to a value of $12,000.  These services must be completed by
May 31, 2017 and any reimbursement request must be submitted by December 1,
2017.

 

b.              If the Employee is eligible and applies for health continuation
coverage under Code Section 4980B or other applicable law (“COBRA Coverage”),
life, accident and health insurance benefits substantially similar to those that
the Participant is receiving or entitled to receive immediately prior to the
Notice of Termination and the Company shall subsidize the premium cost on a
pre-tax basis, equal to the Company’s share of the premiums for a period ending
on the earlier of: (i) the end of the 12th month after the Date of Termination,
or (ii) the date

 

1

--------------------------------------------------------------------------------


 

COBRA coverage ends.

 

c.               All of the Employee’s rights under the MTS Systems Corporation
Retirement Savings Plan, restricted stock units, performance restricted stock
units, and stock option agreements and any other MTS benefit plan in which the
Employee is a participant will be governed by the terms of those plans. 

 

2.                                      Stay Bonus. Subject to the terms and
conditions set forth herein, the Employer shall pay the Employee a Stay Bonus of
$150,000.00 (less applicable withholding taxes and deductions).  The Employee
acknowledges that the right to a Stay Bonus is within the sole discretion of the
Employer and not all employees will be offered a Stay Bonus or in the same
amount.  The Employee should consider the feelings of other employees in any
decision to discuss this Stay Bonus with persons other than your spouse or tax
or financial advisor. The Stay Bonus will be due and payable on the earlier of
(a) the 60th day anniversary of the Closing provided he is then employed by the
Employer or its subsidiary or affiliates or (b) the date of a termination of the
Employee’s employment that occurs following the Closing due to (i) the
Employee’s death or Disability, or (ii) by the Employer without Cause (each such
date, a “Payment Date”). Payment of the Stay Bonus will be made in a lump sum,
in cash, less all applicable withholding taxes and deductions, within fourteen
(14) business days following the applicable Payment Date. In the event of the
Employee’s death, the amount shall be paid to the Employee’s estate.

 

a.              “Cause” means:

 

i.                 the willful and continued failure by the Employee (other than
any such failure resulting from (i) Disability), (ii) any such actual or
anticipated failure after the issuance of a notice of termination by the
Employee for Good Reason or (iii) the Employer’s active or passive obstruction
of the performance of the Participant’s duties and responsibilities) to perform
substantially the duties and responsibilities of the Employee’s position with
the Employer after a written demand for substantial performance is delivered to
the Employee by the Employer which demand specifically identifies the manner in
which the Employer believes that the Employee has not substantially performed
his/her duties or responsibilities;

 

ii.              the conviction of the Employee by a court of competent
jurisdiction (or a plea of guilty or no contest) for felony criminal conduct
which, in the good faith opinion of the Employer, would impair the Employee’s
ability to perform his or her duties or impair the business reputation of the
Employer;

 

iii.           the willful engaging by the Employee in fraud or dishonesty that
is demonstrably injurious to the Employer, monetarily or otherwise: or

 

iv.          in the good faith opinion of the Employer, a serious violation by
the Employee of the Company’s policies or codes of conduct.

 

2

--------------------------------------------------------------------------------


 

b.              “Disability” means the Employee has incurred or is afflicted
with any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months and, as a result, the Employee has become eligible
for and begun receiving income replacement benefits under the terms of the
Employer’s long-term disability plan or policy as may be in effect from time to
time.

 

3.                                      Effect of Stay Bonus on Other Benefits.
The payment of any Stay Bonus will not alter the Employee’s entitlement to, or
the amount of, any severance or other payment or benefit the Employee is
entitled to under any other plans, policies or arrangements of the Employer, and
compensation payable hereunder shall be in addition to, and not in lieu of
compensation in respect of any such plan, policy or arrangement.

 

4.                                      No Right to Continued Employment.
Nothing herein shall confer upon the Employee the right to remain in the employ
or service of the Employer, its subsidiaries or its affiliates and nothing
herein shall restrict the ability of any of the foregoing entities from
terminating the Employee’s service, subject to the terms of this Agreement and
the Severance Plan.

 

5.                                      Confidentiality and Non-Solicit.

 

a.              All information relating to or used in the business and
operations of the Employer and its subsidiaries and affiliates, including,
without limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Employer and its subsidiaries and
affiliates, know-how, sources of supplies and materials and business systems and
processes, whether prepared, compiled, developed or obtained by Employee or by
the Employer or any of its subsidiaries or affiliates before or during the date
of this Agreement and specifically including PCB Group, Inc. and its
subsidiaries, are and will be confidential information and trade secrets
(“Confidential Information”) and the exclusive property of the Employer, its
subsidiaries and affiliates. Confidential Information does not include
information which (i) was known to Employee before his employment with the
Employer, (ii) becomes generally available to the public other than as a result
of a disclosure by Employee or (iii) becomes available to Employee on a
non-confidential basis from a source other than the Employer, provided that such
source is not known to be bound by a confidentiality agreement or other
obligation of secrecy with respect to such information.

 

b.              All records of and materials relating to Confidential
Information or other information, whether in written form or in a form produced
or stored by any electrical or mechanical means or process and whether prepared,
compiled or obtained by Employee or by the Employer or any of its subsidiaries
or affiliates before or during the term of this Agreement, are and will be the
exclusive property of the Employer and its subsidiaries and affiliates, as the
case may be.

 

3

--------------------------------------------------------------------------------


 

c.               Except in the regular course of his employment or as the
Employer may expressly authorize or direct in writing or as required by
applicable law, a court or tribunal of competent jurisdiction or other legal
process, Employee will not, during or after the term of this Agreement and his
employment by the Employer, copy, reproduce, disclose or divulge to others any
Confidential Information or any records of or materials relating to any such
Confidential Information. Employee further agrees that during the term of this
Agreement and his employment by the Employer he will not remove from the custody
or control of the Employer and its subsidiaries and affiliates any records of or
any materials relating to Confidential Information or other information and that
upon the termination of his or her employment the Employee will deliver the same
to the Employer and its subsidiaries and affiliates.

 

c.               Following Employee’s separation from service with the Employer,
Employee will furnish such information and render such assistance and
cooperation as may be reasonably requested by the Employer in connection with
any litigation or legal proceedings concerning the Employer and its subsidiaries
and affiliates.

 

d.              During Employee’s employment with the Employer and for a period
of one year after the Employee’s separation from service with the Employer,
Employee will not induce or solicit any employee of the Employer or its
subsidiaries and affiliates to leave his or her employment.

 

e.               The Employer may enforce the provisions of this Section 5
through injunctive relief.  In addition, the Employee agrees and covenants to
repay the full amount of the Stay Bonus paid in the event the Employee is
determined by a court of competent jurisdiction to have violated the terms of
this Section 5.

 

f.                This Section 5 shall not supersede, but shall be interpreted
consistent with any other nondisclosure or nonsolicitation restriction in favor
of the Employer to which the Employee is or may become bound.

 

6.                                      Funding. The obligations of the Employer
to make payments under this Agreement shall be contractual only and all such
payments shall be made from the general assets of the Employer. The Employee,
beneficiary or person having or claiming a right to payments hereunder shall
rely solely on the unsecured promise of the Employer, and nothing herein shall
be construed to give any such individual any right, title, interest or claim in
or to any specific asset, fund, reserve, account or property of any kind
whatsoever owned by the Employer or in which it may have any right, title or
interest now or in the future.

 

7.                                      Termination. In the event that the
Closing does not occur prior to October 1, 2016, this

 

4

--------------------------------------------------------------------------------


 

Agreement shall automatically terminate on that date and be of no further force
or effect.

 

8.                                      Withholding. The Employer is authorized
to withhold from the Stay Bonus amounts of withholding and other taxes due in
connection with the payment of the Stay Bonus.

 

9.                                      Section 409A. Notwithstanding any other
provision of this Agreement, this Agreement is intended to be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall at all times be interpreted in accordance with such intent.
Employee shall have no binding right to distributions made to it in error or any
right to designate the time of payment of any Stay Bonus.

 

10.                               Governing Law. This Agreement shall be
governed by the laws of the State of Minnesota, without giving effect to
conflict of law principles.

 

11.                               Successors. This Agreement shall inure to the
benefit of Employee and Employee’s heirs and beneficiaries. This Agreement shall
be binding on and inure to the benefit of the Employer and its respective
successors and assigns, whether by merger, sale of assets or otherwise.

 

12.                               Counterparts. This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
agreement.

 

13.                               Entire Agreement. This Agreement represents
the complete understanding of the parties with respect to the subject matter
hereof, and except as provided in Section 5, supersedes all prior and
contemporaneous discussions and agreements between any parties with respect to
such subject matter.

 

14.                               Headings and Captions. The headings and
captions used in this Agreement are for convenience of reference only, and shall
in no way define, limit, expand or otherwise affect the meaning or construction
of any provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

5

--------------------------------------------------------------------------------


 

 

 

FOR THE EMPLOYER

 

 

 

 

 

 

By:

/s/ Judy Henton

 

 

Name:

Judy Henton

 

 

Title:

Sr. Vice President, Chief Human Resources Officer

 

 

 

 

 

 

 

 

FOR THE EMPLOYEE

 

 

 

 

 

 

By:

/s/ John V. Emholz

 

 

Name:

John V. Emholz

 

 

Title:

Sr. Vice President, Sensors

 

6

--------------------------------------------------------------------------------